Exhibit 99.1 XL Capital Ltd XL House One Bermudiana Road P. O. Box HM 2245 Hamilton HM JX Bermuda Phone: (441) 292-8515 Fax:(441) 292-5280 Press Release Contact: David Radulski Carol A. Parker Trott Investor Relations Media Relations (441) 294-7460 (441) 294-7290 XL CAPITAL LTD ANNOUNCES DEPARTURE OF CHIEF FINANCIAL OFFICER Hamilton, Bermuda – September 14, 2009 - XL Capital Ltd (NYSE: XL) (“XL” or the “Company”) announced today that the Company and its Chief Financial Officer, BrianNocco, have agreed that Mr. Nocco will leave XL effective after year end. Mr. Nocco, who has served as XL’s CFO since July 2007, has agreed to remain as CFO until year end to ensure a smooth transition.The Company has initiated a search for a successor to Mr. Nocco. “We thank Brian for his many contributions at XL during the last two years,” said Mike McGavick, President and CEO of XL. “In particular, Brian helped XLnavigate through the extraordinary challenges that XL has faced over the past year.We wish Brian well in his new endeavors.” XL Capital Ltd, through its operating subsidiaries, is a leading provider of global insurance and reinsurance coverages to industrial, commercial and professionalservice firms, insurance companies and other enterprises on a worldwide basis. More information about XL Capital Ltd is available at www.xlcapital.com. ###
